                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PHILLIP MAYS,                                    Case No. 19-cv-01552-TSH
                                   8                   Plaintiff,
                                                                                          ORDER TO SHOW CAUSE
                                   9             v.

                                  10     COMMISSIONER OF SOCIAL
                                         SECURITY,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On September 4, 2019, Plaintiff Phillip Mays filed a motion for summary judgment. ECF

                                  14   No. 23. Pursuant to the scheduling order in this case, the Commissioner’s opposition or counter-

                                  15   motion was due within 28 days of service of Plaintiff’s motion. ECF No. 10. As the

                                  16   Commissioner failed to file an opposition or counter-motion, the Court hereby ORDERS him to

                                  17   show cause why sanctions should not be imposed for failure to comply with court deadlines. The

                                  18   Commissioner shall file a declaration by October 17, 2019. No chambers copy is required.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: October 3, 2019

                                  22
                                                                                                  THOMAS S. HIXSON
                                  23                                                              United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
